Explanatory Comment

        New Rule 1065.1 sets forth the form notice required by Section 5527.1 of the
Judicial Code, 42 Pa.C.S. § 5527.1. Section 5527.1 provides for a ten-year limitation for
adverse possession of real property under certain circumstances after which the adverse
possessor may seek to acquire title to real property by filing an action to quiet title.
Section 5527.1(c) requires the adverse possessor to provide notice relating to the
respondent record owner’s ability to cure the adverse possession. Section 5527.1(c)(3)
directs that the notice is to be provided in a form approved by rule of the Pennsylvania
Supreme Court and must include the following information: (1) that the record owners or
their heirs, successors, and assigns shall have one year in which to respond to the quiet
title action by commencing an action in ejectment against the adverse possessor to
dispute the claim of adverse possession, (2) the metes and bounds description of the
property, (3) deed reference, (3) street address, (4) postal zip code, and (5) uniform parcel
identifier or tax parcel number. New Rule 1065.1 is intended to incorporate the
requirements of Section 5527.1(c).


                                                         By the Civil Procedural
                                                         Rules Committee

                                                         David L. Kwass
                                                         Chair